DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 11/02/2022.  As directed by the amendment: claims 1, 12 and 13 have been amended, claims 11 and 14 have been cancelled, no new claims have been added, and claims 18-20 remain withdrawn as being drawn to a nonelected invention. Thus, claims 1-7, 9, 10, 12, 13, 15-17 and 21 are presently examined in the current Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the scaffold comprising at least one linking strand, wherein the at least one linking strand comprises first and second elongate stripes extending longitudinally across the plurality of coils so as to connect all of said coils together, wherein the second elongate stripe is thicker than the first, and the outer mesh further comprising multiple linking strands with at least one linking strand between each successive pair of coils, wherein the linking strands are staggered (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities: lines 1-2 of claim 12 and lines 2-3 of claim 13 set forth the limitation of “the first or the second elongate stripe, or both”, this is found to be unclear language; it is suggested the limitation be amended to state, either: “the first elongate stripe or the second elongate stripe, or both”, or “the first or second elongate stripe, or both”, or “the first and/or second elongate stripe(s)”, in order to keep claim terminology consistent and clarify the claims/limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 depends form independent claim 1, which sets forth that the at least one linking strand, of the outer mesh, comprises first and second elongate stripes extending longitudinally across the plurality of coils to connect all of the coils together, wherein the second elongate stripe is thicker than the first elongate stripe, and claim 9 further sets forth that “the outer mesh comprises multiple linking strands with at least one linking strand between each successive pair of said coils, and wherein the linking strands are in a staggered arrangement”; however this parameter has never been mentioned, illustrated, or suggested in the originally filed disclosure.  Specifically, an embodiment with a scaffold comprising all the structure as set forth in claim 1 and all the structure further set forth in claim 9 has never been disclosed.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 sets forth the parameter of “the at least one linking strand is disposed in between two axially-oriented-kinks of respective one of said coils”; however, this parameter is found to be confusing since claim 6 depends from independent claim 1, which sets forth that the at least one linking strand comprises first and second elongate stripes, extending longitudinally across the plurality of coils to connect all of the coils.  Thus, it is not clear what exactly is meant by the limitation of “the at least one linking strand” as set forth in claim 6; is this the first elongate stripe, or the second elongate stripe, or another completely different linking strand. Therefore, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, 10, 12, 13, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US PG Pub. 2012/0303112), hereinafter Armstrong, in view of Marrocco et al. (US PG Pub. 2017/0296325), hereinafter Marrocco, and Abunassar et al. (US PG Pub. 2013/0123905), hereinafter Abunassar.
Regarding claims 1 and 2, Armstrong discloses a scaffold, for example illustrated in Figure 7A, for vascular prosthesis of blood vessel comprising an inner tube/covering made of elastomeric material, specifically polyurethane ([0059], Lines 1-2 and 2nd to last Line & [0117], Last 2 Lines); and an outer mesh (100) which surrounds the inner tube and which is made of a material of a higher stiffness than the elastomeric material of the inner tube/covering ([0089], Lines 1-4), wherein the outer mesh (100) comprises a plurality of coils (121/122) wound around the inner tube, each of said coils (121/122) being parallel to each other, and at least one linking strand (125) connecting two or more said coils to each other, wherein each of said coils comprises one or more axially-oriented-kinks (106), illustrated in Figures 1-2B, wherein the outer mesh (100) is fixed to the inner tube/covering via an adhesive ([0118], Lines 10-11); but does not teach the at least one linking strand comprising first and second elongate stripes, extending longitudinally across the plurality of coils so as to connect all of said coils together, wherein the second elongate stripe is thicker, in a circumferential direction of the wound coils, than the first elongate stripe, and the outer mesh being fixed to the inner tube along the second elongate stripe via adhesive.
	However, Marrocco teaches a scaffold (200), in the same field of endeavor, comprising an inner tube (240); an outer mesh (220) which has a plurality of coils (229),  parallel to each other and wound around the inner tube (240), the plurality of coils (229) comprising one or more axially-oriented-kinks; and first and second elongate stripes/linking strands (230) extending longitudinally across the plurality of coils (229) so as to connect all of said coils together, illustrated in Figures 6 and 7, wherein the outer mesh (220) is fixed to the inner tube (240) along the second elongate stripe (230) via adhesive; the elongate stripes/linking strands (230) provide additional strength to the scaffold/stent graft by limiting elongation (Marrocco: [0040] & [0041]); and though the embodiment of scaffold/stent graft (200) doesn’t specifically show an elongate strip/the second elongate stripe being thicker, in a circumferential direction of the wound coils, than the other/first elongate stripe, the embodiment of scaffold/stent graft (100), illustrated in Figures 2 and 3, teach elongate stripes/linking strands (130) that have a thickness that is less than that of the elongate stripes/linking strands (230); and Marrocco states that various changes can be made to the invention/device, such as features of one embodiment can be used in combination with features another embodiment without departing from the spirit and scope of the invention (Marrocco: [0055]).  Furthermore, one having ordinary skill in the art is well aware of the fact that changing the width/thickness of a stent strut/link results is greater support/reinforcement when increasing the width/thickness and greater flexibility when having a lower/narrower width/thickness, as is iterated by Abunassar, which teaches a scaffold/stent having a widened stripe/link serving as a reinforcement against longitudinal compression, and a narrower stripe/link to maintain scaffold/stent flexibility (Abunassar: [0072] & [0080]).
In view of the teachings of Marrocco and Abunassar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the at least one linking strand, of the scaffold of Armstrong, to comprise first and second elongate stripes, extending longitudinally across the plurality of coils so as to connect all of said coils together, wherein the second elongate stripe is thicker, in a circumferential direction of the wound coils, than the first elongate stripe, and the outer mesh being fixed to the inner tube along the second elongate stripe via adhesive, in order to provide the scaffold with a balance of additional strength/reinforcement, by limiting elongation, and maintaining adequate flexibility, as taught by Marrocco and Abunassar.
Regarding claim 5, Armstrong in view of Marrocco and Abunassar disclose the scaffold as claimed in claim 1, wherein Armstrong further teaches the at least one axially-oriented-kink (106) has a single bend profile, illustrated in Figures 1-2B.
Regarding claim 6, Armstrong in view of Marrocco and Abunassar disclose the scaffold as claimed in claim 1, wherein Marrocco further teaches the at least one linking strand (230) is disposed in between two axially-oriented- kinks (228) of respective one of said coils (229), illustrated in Figures 6 and 7.
Regarding claim 7, Armstrong in view of Marrocco and Abunassar disclose the scaffold as claimed in claim 1, wherein Marrocco further teaches the at least one linking strand (230) has a straight profile, illustrated in Figures 6 and 7.
Regarding claim 9, Armstrong in view of Marrocco and Abunassar disclose the scaffold as claimed in claim 1, wherein Armstrong further teaches the outer mesh (100) comprises multiple linking strands (125) with at least one linking strand between each successive pair of said coils (121/122), and wherein the linking strands (125) are in a staggered arrangement, illustrated in Figures 1-2B.
Regarding claim 10, Armstrong in view of Marrocco and Abunassar disclose the scaffold as claimed in claim 1, wherein Armstrong further teaches the outer mesh (100) is loosely abutting the inner tube/covering (Armstrong: [0118], Lines 1&3 – to clarify, with the outer mesh and the inner tube/covering being attached at only discrete attachment points, i.e. at the second elongate stripe, the outer mesh would loosely abut the inner tube/covering at all locations that aren’t the attachment points).
Regarding claim 12, Armstrong in view of Marrocco and Abunassar disclose the scaffold as claimed in claim 1, and though it is not specifically disclosed that the first and/or second elongate stripe(s) comprise(s) a wavy profile, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step; and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate form/shape for the first and/or second elongate stripe(s), including having a wavy profile/shape, since doing so amounts to a mere change in shape/form, which is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2144.04).  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the first and/or second elongate stripe(s) comprise(s) a wavy profile, as opposed to any other shape/form/profile.
Regarding claim 13, Armstrong in view of Marrocco and Abunassar disclose the scaffold as claimed in claim 1, wherein Armstrong further teaches said coils (121/122) comprise two axially-oriented-kinks (106), illustrated in Figures 1-2B; and Marrocco further teaches said coils (229) comprise two axially-oriented-kinks (228) and the first and/or second elongate stripe (230) extend longitudinally across the plurality of coils between respective two axially-oriented-kinks (228) of respective coil, illustrated in Figures 6 and 7.
Regarding claim 15, Armstrong in view of Marrocco and Abunassar disclose the scaffold as claimed in claim 1, wherein Armstrong further teaches each of said coils (121/122) is a helical coil, illustrated in Figures 1-2B (Armstrong: [0062]).
Regarding claim 16, Armstrong in view of Marrocco and Abunassar disclose the scaffold as claimed in claim 1, wherein Armstrong further teaches one axially-oriented-kink (106) of one of a pair of adjacent coils (121) is received within an axially-oriented-kink (106) of the other one of the pair of adjacent coils (122), illustrated in Figures 1-2B.
Regarding claim 17, Armstrong in view of Marrocco and Abunassar disclose the scaffold as claimed in claim 1, wherein Armstrong further teaches the axially-oriented kinks (106) of all coils (121/122) are oriented in the same axial direction, illustrated in Figures 1-2B.
Regarding claim 21, Armstrong in view of Marrocco and Abunassar disclose the scaffold as claimed in claim 1, wherein Armstrong further teaches the outer mesh (100) comprises a two layered wrapping of coils (121 & 122) around the inner tube, illustrated in Figures 1-2B.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Marrocco and Abunassar as applied to claim 2 above, and further in view of Rypacek et al. (US PG Pub. 2006/0093771), hereinafter Rypacek.
Regarding claim 3, Armstrong in view of Marrocco and Abunassar disclose the scaffold as claimed in claim 2, but do not specifically disclose the elastomeric material is PLC with a lactide to caprolactone ratio ranging from 50:50 to 95:50.
	However, Rypacek teaches PLC with a lactide to caprolactone ratio ranging from 50:50 to 95:50 is a known elastomeric material in the art of implantable medical devices ([0027], Lines 3-6).  
In view of the teachings of Rypacek, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate elastomeric material, for the inner tube/covering of the scaffold of Armstrong in view of Marrocco, including PLC with a lactide to caprolactone ratio ranging from 50:50 to 95:50, as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the elastomeric material, of the inner tube, being PLC with a lactide to caprolactone ratio ranging from 50:50 to 95:50, as opposed to any other elastomeric material.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Marrocco and Abunassar as applied to claim 2 above, and further in view of Freyman et al. (US PG Pub. 2014/0271533), hereinafter Freyman.
Regarding claim 4, Armstrong in view of Marrocco and Abunassar disclose the scaffold as claimed in claim 2, but do not specifically disclose the elastomeric material is PCG with a caprolactone to glycolide ratio ranging from 35:65 to 50:50.
However, Freyman teaches PCG with a caprolactone to glycolide ratio of about 50:50 is a known elastomeric material in the art of implantable medical devices ([0078], Lines 1-4).  
In view of the teachings of Freyman, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate elastomeric material, for the inner tube/covering of the scaffold of Armstrong in view of Marrocco, including PCG with a caprolactone to glycolide ratio ranging from 35:65 to 50:50, as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the elastomeric material, of the inner tube, being PCG with a caprolactone to glycolide ratio ranging from 35:65 to 50:50, as opposed to any other elastomeric material.

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, in response to Applicant’s amendment, Examiner now cites the prior art of Marrocco and Abunassar, in addition to the prior art of Armstrong; rejecting independent claim 1, and those claims that depend from it, as being unpatentable over Armstrong in view of Marrocco and Abunassar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774